Citation Nr: 0433201	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from February 1951 to January 
1953.

This appeal arises from a July 2002 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for residuals of bilateral hearing loss.


REMAND

The veteran contends that he has hearing loss as the result 
of noise exposure from weapon fire during his active duty.  
As an initial matter, the only VA medical treatment records 
in the claims file are from February 2002 through January 
2003.  In May 2003, the veteran wrote to the RO, stating that 
he had a pending appointment for an audiological examination 
at the VA clinic in Gainesville, Florida.  The report from 
this appointment, as well as any other outstanding VA 
treatment records, may be relevant to the veteran's claim and 
should be obtained, if available.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, it is noted that there are no service medical 
records in the claims file.  The RO requested such records 
from the National Personnel Records Center in May 2002, but 
was informed that any records which might have been on file 
were destroyed in a fire in 1973.  However, the Center 
informed the RO that it was possible to obtain sick or 
morning reports if the veteran was able to provide necessary 
information.  The RO notified the veteran that his records 
had been destroyed and requested that he identify any 
hospitals where he was treated as well as approximate dates 
of treatment.  In addition, the RO requested that the veteran 
identify his full organization designation, including unit 
and sub-unit, to which he was assigned when his hearing was 
damaged.  The veteran replied with a letter identifying 
treatment providers subsequent to separation from service; 
thus, it appears that he did not receive treatment during 
service for the hearing loss.  He supplied the physicians' 
names, cities, and states, as well as the year and season of 
treatment.  The RO has not attempted to obtain treatment 
records from these physicians

The RO should also attempt to obtain addresses for the 
veteran's treatment providers and authorization to request 
records.  The Board notes that the obligation to give the 
veteran the benefit of the doubt is heightened when the 
veteran's service medical records are presumed lost.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes 
that the veteran's DD 214 verifies the veteran's period of 
active duty service, that he served in Germany, and that his 
most significant duty assignment was "HQ & SVC CO 40th Tk 
Bn"- the 40th Tank Battalion.  Under the circumstances an 
examination and opinion as to the etiology of any hearing 
loss present would be appropriate.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should contact the 
Gainesville, VAMC and request any records 
of the veteran's treatment at that 
facility.  The RO should also ask the 
veteran if he has been treated at any 
other VAMC and obtain those records.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should contact the veteran 
and attempt to obtain addresses for Drs. 
Black, Jenkins, Link, and Bean, as well 
as the ear specialist in Lady Lake, 
Florida.  The RO should also obtain 
authorization to request treatment 
records from these providers.  
Thereafter, an attempt should be made to 
obtain records of treatment from the 
named providers.

3.  The RO should then make arrangement 
to have the veteran undergo an 
audiological examination in order to 
ascertain the nature and etiology of any 
hearing loss present.  If hearing loss is 
present, the examiner should render an 
opinion for the record as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
hearing loss was caused by noise trauma 
in service.  The claims folder should be 
made available to the examiner for 
review.

4.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the appellant until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


